DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3, 7-15 are pending.
Claims 1-2, 4-6 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re claim 7, claim 7 recites, “wherein a fourth side of the channel is open and bounded by the gutter debris preclusion device” in the last line.  This language appears to positively require a gutter debris preclusion device.  The claim is drawn solely to a “gutter debris preclusion device heat element cover.”  The claims are thus drawn solely usable with a gutter debris preclusion device in the manner claimed.  It appears the claim is intended to solely be drawn to a cover, and not a system, and thus, will be interpreted as solely be drawn to a cover usable with a gutter debris preclusion device in the manner claimed.  The same applied to use of the term, “heat element.”
Re claims 3, 8-15, each recites, “the cover” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “gutter debris preclusion device heat element cover” and will be interpreted as such.
Re claim 15, claim 15 recites, “the cover” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “gutter debris preclusion device heat element cover” and will be interpreted as such.
In addition, claim 15 recites, “a gutter debris preclusion device” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the gutter debris preclusion device” and will be interpreted as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 7-12, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nark (US 20151/0184394).
Re claim 7 in view of the rejections under 35 USC 112 above, Nark discloses a gutter debris preclusion device heat element cover (Fig. 10 101) attachable to a gutter (101 is attachable to a gutter), comprising: 
a single piece body (101) having a gutter lip-side section (left side of 101) and a roof-side section (right side of 101), 
wherein the gutter lip-side section (left side of 101) is configured to fit over a gutter lip (left side of 101 is capable of fitting over a gutter lip), 
wherein the roof-side section (right side of 101) comprises: 
a top portion (see examiner comments) coplanar to the gutter lip-side section (as the top portion is the left side of 101, it is coplanar with that side) 
a first member (see examiner comments) joined to the top portion (see examiner comments) and downwardly directed (Fig. 10); and 
a second member (see examiner comments) joined to the first member (see examiner comments) and directed towards a gutter-lip (towards the left, as 
wherein a three-sided channel (102) for a heat element fitment (12) is formed by sides of the top portion (see examiner comments), first member(see examiner comments) and second member (see examiner comments) wherein a top surface (top surface of the second member of examiner comments) of the second member (see examiner comments) is under the heat element (12), 
wherein a fourth side (right side of 102) of the channel (102) is open and bounded by the gutter debris preclusion device (as discussed above, the right side of 102 is capable of being bounded by a preclusion device).
The phrase “attachable to a gutter,” “configured to fit over a gutter lip,” “configured to rest on a top of a gutter debris preclusion device,” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is noted that the claims are all drawn to only the cover and not to any system requiring a combination of a cover, a gutter, and a preclusion device or heat element.  Because the claims only require the cover, and no gutter or roof is positively claimed, the claimed orientation pertaining to “a gutter lip side section” and “a roof side section” does not limit the orientation of the cover.  Either side of the cited cover may be reasonably interpreted to be either one of “a gutter side section” or “a roof side section,” 
Re claim 3, Nark discloses the cover as recited in claim 7, wherein the channel (102) has a cross-sectional shape of a partial rectangle (Fig. 10).
Re claim 8, Nark discloses the cover as recited in claim 7, wherein the roof-side section is shorter than the gutter lip-side section (see examiner comments, Fig. 10, the side-sections being denoted by the bisecting line drawn on 101.  It is noted that the claims require two side sections.  There is no feature or denoting structure that delineates between the two side sections.  A side section of something can thus be arbitrarily determined, without a definition for where one section starts and another beings.  Thus, the examiner comments show one side section being shorter than another side section, as shown by the bisecting line drawn thereon.  
Re claim 9, Nark discloses the cover as recited in claim 8, wherein a terminal end (end of the second member of the examiner comments) of the second member (see examiner comments) is angled upward from (Fig. 10) a top of the gutter debris preclusion device (the terminal end is angled upward, and as noted in the above, the claims are drawn to a cover which need only be capable of use with a preclusion device in the manner claimed).
Re claim 10,
Re claim 11, Nark discloses the cover as recited in claim 7, further comprising a fastener (51) attached to a bottom (bottom of that shown in examiner comments) of the gutter lip-side section (see examiner comments, left side of 101).
Re claim 12, Nark discloses the cover as recited in claim 11, wherein the fastener (51) is at least one of an adhesive tape and screw ([0044]).
Re claim 14, Nark discloses the cover as recited in claim 7, further comprising a heating element (12) in the channel (102).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nark (US 20151/0184394) in view of Bachman (US 2007/0094939).
Re claim 13, Nark discloses the cover as recited in claim 7, but fails to disclose wherein a terminal end of the gutter lip-side section is at an acute downward angle from a plane of the gutter lip-side section.
However, Bachman discloses wherein a terminal end (32) of the gutter lip-side section (right side of 26, as this side is akin to what is shown as the gutter lip side section of Nark in the above) is at an acute downward angle (Fig. 2) from a plane of the gutter lip-side section (right side of 26).
It would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Nark wherein a terminal end of the gutter lip-side section is at an acute downward angle from a plane of the gutter lip-side section in order to provide rigidity at that section to resist movement upon installation with additional structures ([0029]).  In addition, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nark (US 20151/0184394) in view of Breyer (US 2016/0102459).
Re claim 15, Nark discloses the cover as recited in claim 14, but fails to disclose further comprising a gutter debris preclusion device, the cover being attached thereto.
However, Breyer discloses further comprising a gutter debris preclusion device (34), the cover (38) being attached thereto (Fig. 2).



Examiner Comments

    PNG
    media_image1.png
    385
    894
    media_image1.png
    Greyscale


	

Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is [partially persuasive and rejection of the claims pursuant to 35 USC 112 is hereby partially withdrawn.  However, the preamble of the claims previously rejected were not amended or addressed regarding “the cover” and thus, 
Claim Rejections 35 USC 102/103:  Applicant’s arguments with respect to all claims have been considered but are moot.  Applicant’s arguments concerning claim 7 are directed to Clark.  Clark is no longer relied upon in the above rejection. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635